UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 13, 2012 VULCAN MATERIALS COMPANY (Exact name of registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation) 001-33841 (Commission File Number) 20-8579133 (IRS Employer Identification No.) 1200 Urban Center Drive Birmingham, Alabama35242 (Address of principal executive offices)(zip code) (205) 298-3000 Registrant's telephone number, including area code: Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [X] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On April 13, 2012, the Board of Directors of Vulcan Materials Company (“Vulcan”) set the date for Vulcan’s 2012 Annual Meeting of Shareholders (the “Annual Meeting”) to be Friday, June 1, 2012, to be held in Birmingham, Alabama. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant had duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Vulcan Materials Company Date: April 16, 2012 By: /s/ Robert A. Wason Name: Robert A. Wason IV Title: Senior Vice President & General Counsel
